Citation Nr: 1605714	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  16-04 104	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Validity of the overpayment created by discontinuance of a total disability rating based on individual unemployability (TDIU) effective June 1, 2006, calculated in the amount of $66,784.00.

(The issue of whether discontinuance of a TDIU effective June 1, 2006, was proper is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1982 to September 2004.  

This current matter comes before the Board of Veterans' Appeals (Board) from a June 2010 decision of the VA Debt Management Center in St. Paul, Minnesota.  It was determined therein that discontinuance of the Veteran's TDIU effective June 1, 2006, had created an overpayment in the amount of $66,784.00.  He appealed.  Jurisdiction subsequently was transferred to the Regional Office (RO) in Seattle, Washington.  In March 2013, the Veteran testified at a Decision Review Officer (DRO) hearing.  A Board hearing was scheduled, pursuant to his request, for May 2015.  This request is deemed withdrawn because he failed both to appear and thereafter to show good cause for not appearing under such circumstances that a timely request for postponement was impossible.  38 C.F.R. § 20.704(d).  


FINDING OF FACT

Discontinuance of the Veteran's TDIU, was found improper and thus void ab initio in a separate decision.  Thus, restoration was granted effective June 1, 2006.


CONCLUSION OF LAW

The overpayment created by discontinuance of a TDIU effective June 1, 2006, calculated in the amount of $66,784.00, is not valid.  38 U.S.C.A. §§ 5107, 5112, 5302(West 2014); 38 C.F.R. §§ 1.911, 1.962, 3.102, 3.500 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

Before addressing the merits, that VA generally has a duty to notify a claimant regarding a claim for VA benefits and a duty to assist a claimant regarding a claim for VA benefits is notable.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Discussion of these duties is not necessary with respect to this matter, however.  They indeed are not applicable to overpayments.  Barger v. Principi, 16 Vet. App. 132 (2002).  Even if they were applicable, the benefit sought is granted herein.  It follows that, to the extent any duty to notify or assist error exists, it ultimately was harmless and not prejudicial to the Veteran.  

II.  Validity of Overpayment

Prior to consideration of waiver of recovery of an overpayment, a determination must be made as to its validity.  38 C.F.R. § 1.911(c)(1); Narron v. West, 13 Vet. App. 223 (1999).  This includes both its existence and its amount.  38 C.F.R. § 1.911(c)(1).  An overpayment is created when a Veteran has received monetary benefits to which he is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  It is valid when based on an act of commission or omission by or with knowledge of the Veteran.  38 U.S.C.A. § 5112(b)(9); 38 C.F.R. § 3.500(b)(1).  

An overpayment is not valid when based solely on an administrative error or error in judgment by VA.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2); Erickson v. West, 13 Vet. App. 495 (2000).  Only the most salient evidence must be discussed even though all the evidence must be reviewed. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Veteran must be afforded the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

It is reiterated that the issue of whether discontinuance of a TDIU effective June 1, 2006, was proper is the subject of a separate decision.  In that decision, the Board found that the discontinuance was improper and thus void ab initio.  Restoration of the Veteran's TDIU thus was granted effective as of the aforementioned date.  The sole basis for the overpayment was discontinuance of his TDIU.  Now that this determination has been overturned, there is no basis for the overpayment.  Its existence is not valid, in other words.  Discussion as to whether or not the calculated amount of $66,784.00 is correct therefore is unnecessary.  

Additionally, it is unnecessary to proceed with consideration of whether the Veteran is entitled to waiver of recovery of the overpayment in light of the determination made herein.  (The Board notes anecdotally that the Veteran appealed both the validity of his overpayment and the denial of his request to waive recovery of it, but waiver was not recognized as part of his appeal.)  What is necessary, however, is that appropriate action be undertaken to ensure that any amount of the overpayment already recovered from the Veteran be returned to him.  He and his representative indeed have indicated that a portion of his compensation benefits has been withheld each month since soon after the June 2010 decision.  


ORDER

The overpayment created by discontinuance of a TDIU effective June 1, 2006, calculated in the amount of $66,784.00, is not valid.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


